Order unanimously reversed, with $20 costs and disbursements to the appellant and the motion for leave to serve an amended complaint granted on condition that the plaintiff proceed to trial expeditiously and without further delay. It is proposed simply to allege the original contract with Baird made on August 22, 1950, and substitution of Runnymede as purchaser, which assigned its cause of action to the plaintiff. We regard the amendment as alleging background facts without effecting a change in the cause of action, which continues to be predicated on alleged breach of contract with Runnymede, and no other. In this view of the matter there is no new cause of action pleaded, nor will the granting of leave to serve the proposed amended complaint amount to revival of the second cause of action originally dismissed. Settle order on notice. Present — Callahan, J. P., Breitel, Bastow, Botein and Bergan, JJ.